Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards receiving a feedback image of the tissue as a response to the pattern, and modifying the pattern based on the feedback image.  Furthermore, adding a limitation directed towards an optical assembly adjacent and external to the baseplate is disclosed in BRENNAN discloses (Pub. No.: US 2015-0148615) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 41-60 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 41-60, processors configured to execute is considered to read on Fig. 4 processors 401 (US 2021-0059782 [0103]); an imaging light source configured to direct imaging light is considered to read on Fig. 7 imaging light source 708 (US 2021-0059782 [0108]); a stimulation light source configured to direct stimulation light is considered to read on Fig. 7 stimulation light source 709 (US 2021-0059782 [0108]); an image sensor configured to receive light is considered to read on Fig. 7 image sensor 712 (US 2021-0059782 [0108]); optical assembly configured to mount to a subject is considered to read on Fig. 7 optical elements 702 (US 2021-0059782 [0108]).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 41-44 and 51-54 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1, 11-12, 16, Claims 41, 51 are rejected over Claims 1, 18 & 11 of ‘197. Claims 42, 52 are rejected over Claim 12 of ‘197.  Claims 43, 53 are rejected over Claim 18 of ‘197. Claims 44, 54 are rejected over Claim 16 of ‘197. This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention.


Claims 45-46, 55-56 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 11 and 18 of U.S. Patent 10,682,197 (hereinafter ‘197) in view of YANG et al. (US Pub. No.: 2018-0177401). This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention, except for the following.

As per Claims 45, 55, ‘197 does not claim by YANG discloses the one or more processors are configured to execute (Figs. 8, 13 [0018] [0071] [0269]) one or more software-encoded instructions to modulate the stimulation light to deliver the stimulation (Figs. 1a, 6-8, 12-13 processor instructions [0018] [0071] memory [0073] [0099] computer implemented [0145] [0269]) to one or more objects of interests of the tissue in a pattern (Figs. 1a, 6-8, 12-13 [Abstract] [0006-0007] patterned light on target OOI of the tissue [0210-0212])
the one or more processors are configured to execute one or more software-encoded instructions to modulate the stimulation light to deliver the stimulation to one or more objects of interests of the tissue in a pattern as taught by YANG into the system of ‘197 because of the benefit taught by YANG to disclose a system for imaging and optogenetic processing for different types of modulated light whereby said systems are in the same field of endeavor and would benefit from software automated processes that would deliver improved methods for measuring lighting related biological effects.

As per Claims 46, 56, ‘197 does not claim by YANG discloses the one or more processors (See said analysis for Claim 45) are configured to execute one or more software-encoded instructions (See said analysis for Claim 45) to determine the pattern (Figs. 1a, 6-8, 12-13 [Abstract] analysis [0006-0007] [0108] patterned light resolve determine [0099] [0210-0212] [0269]) (The motivation that applied in Claim 45, 55 applies equally to Claims 46, 56)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-43, 45-47, 51-53, 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (US Pub. No.: 2011-0127405) in view of YANG et al. (US Pub. No.: 2018-0177401).

As per Claim 41 GROSSMAN discloses A microscope system, comprising (Figs. 1-3): 

a memory device (Figs. 1-3 memory 4 and processing controllers [0028] [0058] [0066]); and one or more processors configured to execute (Figs. 1-3 memory 4 and processing controllers [0028] [0058] [0066]), 
for an optical assembly comprising (Figs. 1-3 see microscope optical elements as shown Fig. 2 [0048]): 
an imaging light source configured to direct imaging light to tissue within a field-of-view (Figs. 1-3 fluorescent light source 17 emitting light in a direction optical path such that it is incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image specified field-of-view [0048-0050]), 
a stimulation light source configured to direct stimulation light to the tissue (Figs. 1-3 stimulating light source 2 emitting stimulating light in a direction optical path such that it is incident upon sample cells direct stimulation light to tissue [0050] where cell stimulation is detected by camera 5 in image within said field-of-view [0048-0050]), and
an image sensor configured to receive light from the tissue to generate an image of the tissue within the field-of-view (Figs. 1-3 camera 5 receives the light in direction optical path that was incident upon cells and scattered or reflected into detection mechanism of camera [0048]), the optical assembly configured to mount to a subject comprising the tissue (Figs. 1-3 subject tissue sample [0050] adjustable mounting system [0048-0050]), 

GROSSMAN does not disclose but YANG discloses one or more software-encoded instructions in the memory device selected from the group consisting of (Figs. 1a, 6-8, 12-13 processor instructions [0018] [0071] memory [0073] [0099] computer implemented [0145] [0269]): (1) modulating the imaging light in a time-dependent (either or) or spatially-dependent manner (Figs. 1a, 6-8, 12-13 spatial light modulator [0099] [0101] imaging [0103-0104]); (2) modulating the stimulation light in a time-dependent (either or) or spatially-dependent manner (Figs. 1a, 6-8, 12-13 spatial light modulator [0099] [0101] stimulation light [0135-0138] [0140] [0145]); and (3) varying focal depth in a time-dependent manner (Figs. 1a, 6-8, 12-13 data acquisition over time – variable focus [0340-0342] Fig. 7B [0371-0372]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more software-encoded instructions in the memory device selected from the group consisting of: (1) modulating the imaging light in a time-dependent or spatially-dependent manner; (2) modulating the stimulation light in a time-dependent or spatially-dependent manner; and (3) varying focal depth in a time-dependent manner as taught by YANG into the system of GROSSMAN because of the benefit taught by YANG to disclose a system for imaging and optogenetic processing for different types of modulated light whereby said systems are in the same field of endeavor and would benefit from software automated processes that would deliver improved methods for measuring lighting related biological effects.

As per Claim 42 GROSSMAN discloses The microscope system of claim 41, wherein 
GROSSMAN does not discloses but YANG discloses the one or more processors are configured to (Figs. 8, 13 [0018] [0071] [0269]) execute software-encoded instructions for modulating the stimulation light in a time-dependent or spatially dependent manner (See said analysis for Claim 41) to induce a neurological response in the brain tissue (spatial for the brain . 
	

As per Claim 43 GROSSMAN discloses The microscope system of claim 41, wherein 
GROSSMAN does not discloses but YANG discloses the one or more processors are configured to (Figs. 8, 13 [0018] [0071] [0269]) execute software-encoded instructions for modulating the stimulation light in a time-dependent or spatially dependent manner (See said analysis for Claim 41) to induce a therapeutic effect in the subject (Figs. 1a, 6-8, 12-13 treatment [0048] [0056] [0145] [0207]) (The motivation that applied in Claim 41 applies equally to Claim 43). 

As per Claim 45 GROSSMAN discloses The microscope system of claim 41, wherein 
GROSSMAN does not discloses but YANG discloses the one or more processors are configured to execute (Figs. 8, 13 [0018] [0071] [0269]) one or more software-encoded instructions to modulate the stimulation light to deliver the stimulation (See said analysis for Claim 41) to one or more objects of interests of the tissue in a pattern (Figs. 1a, 6-8, 12-13 [Abstract] [0006-0007] patterned light on target OOI of the tissue [0210-0212]) (The motivation that applied in Claim 41 applies equally to Claim 45). 

As per Claim 46 GROSSMAN discloses The microscope system of claim 45, wherein 
GROSSMAN does not discloses but YANG discloses the one or more processors (See said analysis for Claim 45) are configured to execute one or more software-encoded instructions (See said analysis for Claim 41) to determine the pattern (Figs. 1a, 6-8, 12-13 [Abstract] analysis [0006-0007] [0108] patterned light resolve determine [0099] [0210-0212] [0269]) (The motivation that applied in Claim 41 applies equally to Claim 46). 

As per Claim 47 GROSSMAN discloses The microscope system of claim 46, wherein 
receive and process an input image of the tissue from the optical assembly (Figs. 1-3 microscope optical elements and the images [0013-0015] [0045] [0048])
GROSSMAN does not discloses but YANG discloses the one or more processors are configured to execute one or more software-encoded instructions (See said analysis for Claim 46) for use in determining the pattern (Figs. 1a, 6-8, 12-13 [Abstract] analysis [0006-0007] [0108] patterned light resolve determine [0099] [0210-0212] [0269]) (The motivation that applied in Claim 41 applies equally to Claim 47). 


As per Claim 51 GROSSMAN discloses A method for a microscope system, comprising (Figs. 1-3 [Abstract]): 
executing, with aid of one or more processors in operable communication with a memory device (Figs. 1-3 memory 4 and processing controllers [0028] [0058] [0066]), 
for an optical assembly comprising (i) an imaging light source configured to direct imaging light to tissue within a field-of-view (See said analysis for Claim 41), (ii) a stimulation light source configured to direct stimulation light to the tissue (See said analysis for Claim 41), and (iii) an image sensor configured to receive light from the tissue to generate an image of the tissue within the field-of-view (See said analysis for Claim 41), the optical assembly mounted to a subject comprising the tissue (See said analysis for Claim 41) 
GROSSMAN does not disclose but YANG discloses one or more software-encoded instructions in the memory device selected from the group consisting of: (1) modulating the imaging light in a time-dependent or spatially-dependent manner; (2) modulating the stimulation light in a time-dependent or spatially-dependent manner; and (3) varying focal depth in a time-dependent manner (See said analysis for Claim 41). 

As per Claim 52 GROSSMAN discloses The method of claim 51, further comprising 

GROSSMAN does not discloses but YANG discloses executing with aid of the one or more processors software-encoded instructions for modulating the stimulation light in a time-dependent or spatially dependent manner to induce a neurological response in the brain tissue (See said analysis for Claim 42). 

As per Claim 53 GROSSMAN discloses The method of claim 51, further comprising 
GROSSMAN does not discloses but YANG discloses executing with aid of the one or more processors software-encoded instructions for modulating the stimulation light in a time-dependent or spatially dependent manner to induce a therapeutic effect in the subject (See said analysis for Claim 43). 

As per Claim 55 GROSSMAN discloses The method of claim 51, further comprising 
GROSSMAN does not discloses but YANG discloses executing with aid of the one or more processors software-encoded instructions for modulating the stimulation light to deliver the stimulation to one or more objects of interests of the tissue in a pattern (See said analysis for Claim 45). 

As per Claim 56 GROSSMAN discloses The method of claim 55, further comprising 
GROSSMAN does not discloses but YANG discloses executing with aid of the one or more processors software-encoded instructions for determining the pattern (See said analysis for Claim 46). 

As per Claim 57 GROSSMAN discloses The method of claim 56, further comprising 
receiving and processing an input image of the tissue from the optical assembly (See said analysis for Claim 47)
GROSSMAN does not discloses but YANG discloses executing with aid of the one or more processors software-encoded instructions for use in determining the pattern (See said analysis for Claim 47). 



Claims 44, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (US Pub. No.: 2011-0127405) in view of YANG et al. (US Pub. No.: 2018-0177401), as applied to Claims 41-43, 45-47, 51-53, 55-57, and further in view of BRENNAN et al. (US Pub. No.: 2011-0282331).

As per Claim 44 GROSSMAN discloses The microscope system of claim 41, wherein the optical assembly is configured to (See said analysis for Claim 41)

GROSSMAN and YANG do not disclose but BRENNAN discloses mount on a freely mobile subject (camera mounted to a headset worn by a surgeon – feely mobile subject [0090]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include mount on a freely mobile subject as taught by BRENNAN into the system of GROSSMAN and YANG because of the benefit taught by BRENNAN to disclose image capture mobility and mounting to a mobile subject whereby said systems are directed towards image capture and would benefit from this portable feature.

As per Claim 54 GROSSMAN discloses The method of claim 51, wherein the optical assembly 
GROSSMAN and YANG do not disclose but BRENNAN discloses is mounted on a freely mobile subject (See said analysis for Claim 44). 



Claims 49-50, 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (US Pub. No.: 2011-0127405) in view of YANG et al. (US Pub. No.: 2018-0177401), as applied to Claims 41-43, 45-47, 51-53, 55-57, and further in view of WERLEY et al. (US Pub. No.: 2018-0136446).


As per Claim 49 GROSSMAN discloses The microscope system of claim 41, wherein 
GROSSMAN does not disclose but YANG discloses the one or more processors are configured to execute one or more software-encoded instructions to modulate the imaging light (See said analysis for Claim 41) in a pattern (Figs. 1a, 6-8, 12-13 [Abstract] analysis [0006-0007] [0108] patterned light resolve determine [0099] [0210-0212] [0269]) (The motivation that applied in Claim 41 applies equally to Claim 49)
a user-defined spatial pattern or user-defined temporal pattern (Fig. 15 [Abstract] [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a user-defined spatial pattern or user-defined temporal pattern as taught by WERLEY into the system of GROSSMAN and YANG because of the benefit taught by WERLEY to disclose light patterns that may be customized whereby GROSSMAN and YANG process light patterns and would benefit from the additional functionality of user defined capabilities.


As per Claim 50 GROSSMAN discloses The microscope system of claim 41, wherein  
GROSSMAN does not disclose but YANG discloses the one or more processors are configured to execute one or more software-encoded instructions to modulate the imaging light (See said analysis for Claim 41) in a pattern (Figs. 1a, 6-8, 12-13 [Abstract] analysis [0006-0007] [0108] patterned light resolve determine [0099] [0210-0212] [0269]) (The motivation that applied in Claim 41 applies equally to Claim 50)
GROSSMAN and YANG do not disclose but WERLEY discloses a user-defined spatial pattern or user-defined temporal pattern (See said analysis for Claim 49). 


As per Claim 59 GROSSMAN discloses The method of claim 51, further comprising 
GROSSMAN does not disclose but YANG discloses executing with aid of the one or more processors software-encoded instructions for modulating the imaging light in a pattern (See said analysis for Claim 49). 
GROSSMAN and YANG do not disclose but WERLEY discloses a user-defined spatial pattern or user-defined temporal pattern (See said analysis for Claim 49). 


As per Claim 60 GROSSMAN discloses The method of claim 51, further comprising 

GROSSMAN does not disclose but YANG discloses executing with aid of the one or more processors software-encoded instructions for modulating the stimulation light in a pattern (See said analysis for Claim 50). 
GROSSMAN and YANG do not disclose but WERLEY discloses a user-defined spatial pattern or user-defined temporal pattern (See said analysis for Claim 50). 

Allowable Subject Matter
Claims 48, 58 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 48, 58 is/are allowed.  The following is an examiner’s statement of reasons for allowance:



As per Claim 48 the prior art of record either alone or in reasonable combination fails to teach or suggest “The microscope system of claim 45, wherein the one or more processors are configured to execute one or more software-encoded instructions to receive a feedback image of the tissue as a response to the pattern, and modify the pattern based on the feedback image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 58 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 55, further comprising executing with aid of the one or more processors software-encoded instructions for receiving a feedback image of the tissue as a response to the pattern, and modifying the pattern based on the feedback image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


For Claims 48, 58 the closest prior art of record GROSSMAN et al. (US Pub. No.: 2011-0127405), alone or in a reasonable combination with additional prior 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481